Citation Nr: 1525646	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran, who died in 2006, served on active duty from August 1980 to June 1981.  The appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following actions:

1.  Ensure that the appellant is advised of how to substantiate both her petition to reopen her previously denied claim and how to substantiate her claim of service connection for the cause of death of the Veteran.  

2.  Through official sources, such as the Department of Health for the Commonwealth of Puerto Rico, the AOJ must obtain the report of the Veteran's AUTOPSY.  The AOJ must also clarify the OFFICIAL CAUSE OF THE VETERAN'S DEATH.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, the AOJ must notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2014).  


3.  The AOJ must ask the VA MEDICAL CENTER IN PHILADELPHIA, PENNSYLVANIA for records reflecting the Veteran's treatment during the summer of 1995 or 1996.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

4.  The AOJ must ask the SOCIAL SECURITY ADMINISTRATION for records associated with the Veteran's award of Social Security Benefits.  This should include, but is not limited to, the medical records, dated since 1984, associated with the CONTINUATION of those benefits throughout the Veteran's life.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or 



unavailability of such records must be verified by each federal department or agency from whom they are sought.  

5. When the actions requested in parts 1, 2, 3 and 4 have been completed, undertake any other indicated and necessary development, such as an additional review of the claims file and opinion by a VA physician if deemed necessary.  Then readjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to DIC.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


